In an action to recover damages for personal injuries, the defendants G & S Fashions, Milton Rubenstein and Jeanne Rubenstein separately appeal *581from an order of the Supreme Court, Kings County (Held, J.), dated June 1, 1988, which granted the plaintiffs motion to vacate a dismissal of the action and restored it to the Trial Calendar.
Ordered that the order is affirmed, with one bill of costs payable by the appellants appearing separately and filing separate briefs.
We have examined the circumstances of this case and find that the Supreme Court did not improvidently exercise its discretion in granting the plaintiffs motion. Rubin, J. P., Kooper, Sullivan and Balletta, JJ., concur.